Exhibit 12(b) PPL ENERGY SUPPLY, LLC AND SUBSIDIARIES COMPUTATION OF RATIO OF EARNINGS TO FIXED CHARGES (Millions of Dollars) 2008 (a) 2007 (a) 2006 (a) 2005 (a) 2004 (a) Earnings, as defined: Income from Continuing Operations Before Income Taxes (b) $ Less earnings of equity method investments 1 3 5 5 4 Distributed income from equity method investments 1 5 3 5 4 Total fixed charges as below Less: Capitalized interest 57 54 21 7 5 Interest expense related to discontinued operations 4 29 30 31 24 Total fixed charges included in Income from Continuing Operations Before Income Taxes Total earnings $ Fixed charges, as defined: Interest on long-term debt $ Interest on short-term debt and other interest 27 24 16 26 23 Amortization of debt discount, expense and premium - net 2 (3 ) (1 ) 7 (6 ) Estimated interest component of operating rentals 15 14 15 15 17 Fixed charges of majority-owned share of 50% or less-owned persons 1 Total fixed charges (c) $ Ratio of earnings to fixed charges (a) Certain line items have been revised due to the anticipated sales of the Long Island generation business and the majority of the Maine hydroelectric generation business and the related reclassification of operating results to Discontinued Operations. See Note 10 to the Financial Statements for additional information. (b) Revised to reflect the retrospective application of SFAS 160. See Note 1 to the Financial Statements for additional information. (c) Interest on unrecognized tax benefits is not included in fixed charges.
